DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on December 21, 2020 has been received and fully considered. 
Previous claim rejections made under 35 U.S.C. 103 as being unpatentable over Kergosien et al. (FR 2939678 A1) in view of Kaupp et al. (US 20010007696 A1), which was indicated in the Office action dated September 25, 2020, is withdrawn in view of the present amendment made to claims 4 and 23 and applicant’s arguments that the references fail to suggest that the starting material (additive) used for surface modification or coating on PVD aluminum pigment comprises phosphoric acid cetyl ester in an amount ranging from 10 % by weight to 50 % by weight based on the total weight of the pigment.  
Previous claim rejection made under U.S.C. 103 as being unpatentable over Kergosien and Kaupp I and Kaupp (US 20070032574 A1) and Henglein et al. (US 20150247040 A1) is withdrawn for the same reason. 
Previous claim rejection made under 35 U.S.C. 103 as being unpatentable over in view of Kergosien, Kaupp I, Kaupp II and Henglein and further in view of Tatar (WO 2015002620 A1) is withdrawn for the same reason. 
A new rejection is made to address the effects of the claim amendment. 
  

Allowable Subject Matter
Claims 4, 9-16 and 23-31 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 32 depends on claim 4 and requires that the starting material (additive) comprises a leafing additive.  Applicant defines “leafing additives” as long-chain phosphoric esters or a mixture of multiple long-chain phosphoric esters.  See published specification See [0010] and [0219].  Since the starting material (additive) is not limited to phosphoric acid cetyl ester, claim 32 improperly broadens the scope of the base claim or otherwise fails to further limit the claim.  Claim 33 is rejected for analogous reasons.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 4, 9-16 and 23-31 are allowed.
Claims 32 and 33 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617